Case 21-10527-JTD   Doc 215   Filed 04/06/21   Page 1 of 7
Case 21-10527-JTD   Doc 215   Filed 04/06/21   Page 2 of 7




                    Exhibit A
                                                     Case 21-10527-JTD             Doc 215        Filed 04/06/21       Page 3 of 7

                                                                                         Exhibit A
                                                                                  Served via Overnight Mail

                     Name                                      Attention                            Address 1                  Address 2               City      State      Zip
California Department of Resources
Recycling & Recovery                                                                      1001 I St                    Mail Stop 9A              Sacramento      CA      95814
Emerging Acquisitions LLC                                                                 3592 W 5th Ave                                         Eugene          OR      97402
Federal Communications Commission              Attn: Matthew Berry                        Office of General Counsel    445 12th St SW            Washington      DC      20554
Internal Revenue Service                                                                  PO Box 21126                                           Philadelphia    PA      19114
Internal Revenue Service                       Attn: Insolvency                           1352 Marrows Rd              2nd Floor                 Newark          DE      19711-5445
Internal Revenue Service                       Centralized Insolvency Operation           PO Box 7346                                            Philadelphia    PA      19101-7346
Nissan Motor Acceptance Corp.                                                             8900 Freeport Pkwy                                     Irving          TX      75063
Office of the Attorney General                 Attn: Michael B. Mukasey                   U.S. Department of Justice   950 Pennsylvania Ave NW   Washington      DC      20530-0001
Office of the United States Attorney for the
District of Delaware                           c/o US Attorneys Office                    Hercules Building            1313 N Market St          Wilmington      DE      19801
Olympic Wire & Equipment Co. Inc.                                                         PO Box 3227                                            Newport Beach   CA      92659
Pennsylvania Office of the Attorney General                                               Strawberry Square            16th Floor                Harrisburg      PA      17120
Pension Benefit Guaranty Corp.                 Office of the General Counsel              1200 K St NW                                           Washington      DC      20005-4026
PNC Equipment Finance LLC                                                                 655 Business Center Dr                                 Horsham         PA      19044
Secretary of State                             Division of Corporations                   Franchise Tax                PO Box 7040               Dover           DE      19903
Secretary of Treasury                                                                     15th & Pennsylvania Ave NW                             Washington      DC      20220
Secretary of Treasury                                                                     PO Box 7040                                            Dover           DE      19903
Securities & Exchange Commission               Attn: Mark Schonfeld, Regional Director    3 World Financial Center     Suite 400                 New York        NY      10281-1022
Signature Business Leasing LLC                                                            225 Broadhollow Rd           Suite 132W                Melville        NY      11747
Stonebriar Commercial Finance LLC                                                         5601 Granite Pkwy            Suite 1350                Plano           TX      75024
Susquehanna Commercial Finance Inc.                                                       2 Country View Rd            Suite 300                 Malvern         PA      19355
Texas Office of the Attorney General                                                      300 W 15th St                                          Austin          TX      78701
Toyota Industries Commercial Finance Inc.                                                 PO Box 9050                                            Dallas          TX      75019-9050
Toyota Motor Corporation                                                                  PO Box 3457                                            Torrance        CA      90510
UMB Bank N.A., as Trustee                                                                 120 S Sixth St               Suite 1400                Minneapolis     MN      55402
Wells Fargo Bank N.A.                                                                     PO Box 3072                                            Cedar Rapids    IA      52406-3072




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                  Page 1 of 1
Case 21-10527-JTD   Doc 215   Filed 04/06/21   Page 4 of 7




                    Exhibit B
                                                  Case 21-10527-JTD             Doc 215     Filed 04/06/21      Page 5 of 7

                                                                                  Exhibit B
                                                                            Served via Electronic Mail

                          Name                                      Attention                              Address 1                                   Email
                                                                                                                                   bso@saxtonstump.com
                                                                                                                                   dat@saxtonstump.com
      A1 Energy                                   c/o Saxton & Stump LLC                          Attn: Barry A. Solodky           msf@saxtonstump.com
                                                                                                                                   csimon@crosslaw.com
                                                                                                  Attn: Christopher P. Simon, Esq. kmann@crosslaw.com
      Allan Company                               c/o Cross & Simon LLC                           & Kevin S. Mann, Esq.            smacdonald@crosslaw.com
                                                                                                                                   mgottfried@elkinskalt.com
                                                                                                                                   aaburto@elkinskalt.com
      Allan Company                               c/o Elkins Kalt Weintraub Reuben Gartside LLP Attn: Michael I. Gottfried, Esq.   myuen@elkinskalt.com
                                                                                                                                   michael.messersmith@arnoldporter.com
                                                  Attn: Michael Messersmith, Sarah Gryll, &                                        sarah.gryll@arnoldporter.com
      Arnold & Porter Kaye Scholer LLP            Ginger Clements                                                                  ginger.clements@arnoldporter.com
                                                                                                                                   akramer@otterbourg.com
                                                                                                  Attn: Andrew M. Kramer, David    dmorse@otterbourg.com
      Bank Leumi USA                              c/o Otterbourg PC                               W. Morse, & Frank J. Pecorelli   fpecorelli@otterbourg.com
                                                                                                                                   knight@rlf.com
                                                                                                                                   queroli@rlf.com
                                                                                                  Attn: John H. Knight & David T. rbgroup@rlf.com
      Bank Leumi USA                              c/o Richards Layton & Finger PA                 Queroli                          ann-jerominski-2390@ecf.pacerpro.com
                                                                                                                                   andrea.kendrick@doj.ca.gov
      California Department of Resources          c/o California Department of Justice, Office of Attn: Andrea M. Kendrick &       bryant.cannon@doj.ca.gov
      Recycling & Recovery                        the Attorney General                            Bryant B. Cannon                 rochelle.udaquillen@doj.ca.gov
      California Office of the Attorney General                                                                                    bankruptcy@coag.gov
                                                                                                                                   olivia.salvatierra@lgbs.com
                                                                                                                                   dallas.bankruptcy@publicans.com
                                                                                                                                   dallas.bankruptcy@lgbs.com
                                                                                                                                   beth.weller@lgbs.com
      Dallas County                               c/o Linebarger Goggan Blair & Sampson LLP       Attn: Elizabeth Weller           dora.casiano-perez@lgbs.com
      Delaware Office of the Attorney General     Delaware Department of Justice                                                   attorney.general@delaware.gov
      Delaware Secretary of State                 Division of Corporations                                                         dosdoc_bankruptcy@state.de.us
      Delaware State Treasury                                                                                                      statetreasurer@state.de.us
                                                                                                                                   hhecfb@hershnerhunter.com
      Emerging Acquisitions LLC                   c/o Hershner Hunter LLP                         Attn: Nancy K. Cary              ncary@hershnerhunter.com
                                                                                                                                   john.knapp@millernash.com
                                                                                                                                   edgar.rosales@millernash.com
      Emerging Acquisitions LLC                   c/o Miller Nash Graham & Dunn LLP               Attn: John R. Knapp, Jr.         dona.purdy@millernash.com
                                                                                                                                   jgentile@beneschlaw.com
                                                                                                                                   kcapuzzi@beneschlaw.com
                                                                                                  Attn: Kevin M. Capuzzi & John C. debankruptcy@beneschlaw.com
      Fairmont Logistics LLC                      c/o Benesch Friedlander Coplan & Aronoff LLP Gentile                             lmolinaro@beneschlaw.com
      Internal Revenue Service                    Attn: Susanne Larson                                                             sbse.Insolvency.balt@irs.gov
      Latham & Watkins LLP                        Attn: Andrew C. Ambruoso                                                         andrew.ambruoso@lw.com
      Latham & Watkins LLP                        Attn: James Ktsanes                                                              james.ktsanes@lw.com

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                             Page 1 of 3
                                                  Case 21-10527-JTD                  Doc 215    Filed 04/06/21      Page 6 of 7

                                                                                       Exhibit B
                                                                                Served via Electronic Mail

                          Name                                           Attention                             Address 1                               Email
                                                                                                                                     jbjork@latham.com
      Latham & Watkins LLP                        Attn: Jeff Bjork                                                                   carbonlite.lwteam@lw.com
                                                                                                                                     efreeman@jw.com
                                                                                                     Attn: Elizabeth Freeman &       vanaya@jw.com
      LIT Mountain Creek Dallas LLC               c/o Jackson Walker LLP                             Vienna F. Anaya                 efreeman@porterhedges.com
                                                                                                                                     jnimeroff@bmnlawyers.com
      Muhlenberg Township Authority               c/o Brown McGarry Nimeroff LLC                     Attn: Jami B. Nimeroff, Esq.    cjones@bmnlawyers.com
                                                                                                                                     marcy.smith@troutman.com
                                                                                                                                     wlbank@troutman.com
                                                                                                                                     monica.molitor@troutman.com
      Nestle Waters North America Inc.            c/o Troutman Pepper Hamilton Sanders LLP           Attn: Marcy J. McLaughlin Smith peggianne.hardin@troutman.com
                                                                                                     Attn: Robert S. Hertzberg & Kay robert.hertzberg@troutman.com
      Nestle Waters North America Inc.            c/o Troutman Pepper Hamilton Sanders LLP           Standridge Kress                kay.kress@troutman.com
                                                                                                                                     caroline.djang@bbklaw.com
      Niagara Bottling LLC                        c/o Best Best & Krieger LLP                        Attn: Caroline R. Djang, Esq.   laurie.verstegen@bbklaw.com
                                                                                                                                     bronationalecf@weltman.com
      Nissan Motor Acceptance Corp                c/o Weltman Weinberg & Reis Co. LPA                Attn: Scott Fink                sfink@weltman.com
                                                                                                                                     joseph.mcmahon@usdoj.gov
      Office of the U.S. Trustee                  Attn: Joseph J. McMahon, Jr.                                                       ustpregion03.wl.ecf@usdoj.gov
                                                                                                                                     carolina.velarde@bantaminc.com
      Official Committee of Unsecured Creditors   c/o Bantam Materials International                 Attn: Vytas Gruodis             vytas.gruodis@bantaminc.com
      Official Committee of Unsecured Creditors   c/o Banyan Plastics                                Attn: Sloan Sherman             sloan@banyanplastics.com
                                                                                                     Attn: Regina Stango Kelbon,     jbibiloni@blankrome.com
                                                                                                     Esq., Stanley B. Tarr, Esq., &  kelbon@blankrome.com
      Official Committee of Unsecured Creditors   c/o Blank Rome LLP                                 Jose F. Bibiloni, Esq.          tarr@blankrome.com;
      Official Committee of Unsecured Creditors   c/o Everrank Investment Group Inc.                 Attn: David Ha                  davidha@everrankca.com
                                                                                                                                     nevrard@exactstaff.com
                                                                                                                                     gordonsmith17@yahoo.com
      Official Committee of Unsecured Creditors   c/o Exact Staff Inc.                               Attn: Gordon Smith              kgoodwin@exactstaff.com
                                                                                                                                     erin.brady@hoganlovells.com
                                                                                                                                     david.simonds@hoganlovells.com
                                                                                                                                     edward.mcneilly@hoganlovells.com
                                                                                                     Attn: Erin N. Brady, David P.   cindy.mitchell@hoganlovells.com
      Official Committee of Unsecured Creditors   c/o Hogan Lovells US LLP                           Simonds, & Edward McNeilly      tracy.southwell@hoganlovells.com
      Official Committee of Unsecured Creditors   c/o Hogan Lovells US LLP                           Attn: Kevin J. Carey            kevin.carey@hoganlovells.com
      Official Committee of Unsecured Creditors   c/o Niagara Bottling LLC                           Attn: John Breedlove, Esq.      jbreedlove@niagarawater.com
                                                                                                                                     mark@replenysh.com
      Official Committee of Unsecured Creditors   c/o Replenysh Inc.                                 Attn: Mark Armen                legal@replenysh.com
                                                                                                                                     lworley@rplanetearth.com
      Official Committee of Unsecured Creditors  c/o rPlanet Earth Los Angeles LLC                   Attn: Robert Daviduk            bob@rplanetearth.com
      Orion Energy Partners Investment Agent LLC c/o Latham & Watkins LLP                            Attn: Andrew C. Ambruoso, Esq. andrew.ambruoso@lw.com
      Orion Energy Partners Investment Agent LLC c/o Latham & Watkins LLP                            Attn: James Ktsanes, Esq.       james.ktsanes@lw.com
                                                                                                     Attn: Jeffrey E. Bjork, Esq. &  jeff.bjork@lw.com
      Orion Energy Partners Investment Agent LLC c/o Latham & Watkins LLP                            Nicholas J. Messana, Esq.       nicholas.messana@lw.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                 Page 2 of 3
                                                  Case 21-10527-JTD              Doc 215     Filed 04/06/21        Page 7 of 7

                                                                                   Exhibit B
                                                                             Served via Electronic Mail

                         Name                                        Attention                                Address 1                                   Email
                                                                                                                                      bankfilings@ycst.com
                                                                                                                                      rbrady@ycst.com
                                                                                                   Attn: Robert S. Brady, Edwin J.    eharron@ycst.com
      Orion Energy Partners Investment Agent LLC c/o Young Conaway Stargatt & Taylor LLP           Harron, & Kara Hammond Coyle kcoyle@ycst.com
                                                                                                                                      akramer@otterbourg.com
      Otterbourg P.C.                             Attn: Andrew M. Kramer & David E. Morse                                             dmorse@otterbourg.com
                                                  c/o Smith Anderson Blount Dorsett Mitchell &     Attn: Gerald A. Jeutter, Jr., Esq. jjeutter@smithlaw.com
      PolyQuest Inc. & PQ Recycling LLC           Jernigan LLP                                     & Anna B. Osterhout, Esq.          aosterhout@smithlaw.com
      Securities & Exchange Commission            Attn: Marc Berger, Regional Director                                                bankruptcynoticeschr@sec.gov
      Securities & Exchange Commission            c/o Office of General Counsel-Bankruptcy         Attn: Michael A. Berman            secbankruptcy-ogc-ado@sec.gov
                                                                                                                                      mmenkowitz@foxrothschild.com
                                                                                                                                      jmanfrey@foxrothschild.com
                                                                                                                                      jdistanislao@foxrothchild.com
      Solid Waste Services Inc.                   dba J.P. Mascaro & Sons                          c/o Fox Rothschild LLP             brian-oneill-fox-5537@ecf.pacerpro.com
                                                                                                                                      fdavis@hsblawfirm.com
                                                                                                                                      hharrington@hsblawfirm.com
                                                                                                                                      mphillips@mmwr.com
                                                                                                                                      marc-phillips-8177@ecf.pacerpro.com
      Starlinger & Co. Gesellschaft M.B.H.        c/o Haynsworth Sinkler Boyd PA                   Attn: Frank T. Davis III           smcguffin@hsblawfirm.com
                                                                                                                                      mmenkowitz@foxrothschild.com
                                                                                                                                      jmanfrey@foxrothschild.com
                                                                                                   Attn: Michael G. Menkowitz, Esq. jdistanislao@foxrothchild.com
      TotalRecycle Inc.                            c/o Fox Rothschild LLP                          & Jason C. Manfrey, Esq.           brian-oneill-fox-5537@ecf.pacerpro.com
      UMB Bank N.A., in its separate capacities as                                                                                    michael.messersmith@arnoldporter.com
      TX DIP Agent, PA DIP Agent, TX Bonds                                                         Attn: Michael D. Messersmith,      sarah.gryll@arnoldporter.com
      Trustee, and PA Bonds Trustee                c/o Arnold & Porter Kaye Scholer LLP            Sarah Gryll, & Ginger Clements ginger.clements@arnoldporter.com
                                                                                                                                      david.a.smith@troutman.com
                                                                                                                                      david.stratton@troutman.com
                                                                                                                                      evelyn.meltzer@troutman.com
                                                                                                                                      ken.listwak@troutman.com
      UMB Bank N.A., in its separate capacities as                                                                                    wlbank@troutman.com
      TX DIP Agent, PA DIP Agent, TX Bonds                                                         Attn: David B. Stratton, Evelyn J. monica.molitor@troutman.com
      Trustee, and PA Bonds Trustee                c/o Troutman Pepper Hamilton Sanders LLP        Meltzer, & Kenneth A. Listwak      peggianne.hardin@troutman.com
      Waste Management Recycle America LLC         c/o Monzack Mersky & Browder PA                 Attn: Rachel B. Mersky             rmersky@monlaw.com
                                                                                                                                      rbrady@ycst.com
                                                  Attn: Robert S. Brady, Edwin J. Harron, & Kara                                      eharron@ycst.com
      Young Conaway Stargatt & Taylor LLP         Hammond Coyle                                                                       kcoyle@ycst.com




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                  Page 3 of 3
